IN THE SUPREME COURT OF THE STATE OF DELAWARE

TI-IE FIRE AND POLICE PENSION §

FUND, SAN ANTONIO, §
§ No. 131, 2015
Plaintiff-Below, §
Appellant, §
{3} Court Below - Court of Chancery
v. § of the State of Delaware
§
ARRIS GROUP INC., § CA. No. 10078-VCG
§
Nominal Defendant-Below, §
Appellee. {5

Submitted: October 14, 2015
Decided: October 15, 2015

Before STRINE, Chief Justice, HOLLAND, VALIHURA, VAUGHN and
SEITZ Justices.

042m
This 151h day of October 2015, the Court having considered this matter after
oral argument and on the briefs ﬁled by the parties has determined that the ﬁnal
judgment of the Court of Chancery should be afﬁrmed on the basis of and for the

reasons assigned by the Court of Chancery in its bench ruling dated February 25,

2015.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.